DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed 10/21/2022.  The amendment has been entered and considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 19, 20, 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. “Lee” US 2020/0053775 in view of Yerramalli et al. “Yerramalli” US 2017/0094672 and further in view of Park et al. “Park” US2018/0359772.

Regarding claims 1, 20, 29 and 30, Lee teaches a method, medium (Paragraph 109) and apparatus for wireless communications at a user equipment (UE), comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory, wherein the instructions are executable by the processor to: 
receive an indication of a set of two or more available channels from a network device (the UE receives, from a base station, an indication indicating whether a channel is available; Paragraph 69.  Further, there are multiple channels/SSBs that can be available; Paragraph 78); 
receive a first downlink burst from the network device using a first channel and a first frame period (the during the occupancy time the data burst is provided to the UE; Paragraph 69).
Lee does not expressly disclose a measurement gap for interference detection and sensing the second channel; however, Yerramalli teaches receiving a measurement gap configuration for the UE to perform interference detection during the gap which overlaps with an idle period, sensing the second channel during the gap and transmitting the measurement report to the base station indicating whether the second channel is available (Paragraph 99 teaches the base station sends a measurement gap to the UE for the purposes of detecting interference.  Further, the UE generates interference reports for a set of channels (sensing the second channel) and sends the report to the base station.  Thus one can see the UE receives a measurement gap for interference detection, senses a channel during the gap and sends an interference (measurement) report back to the base station.  Paragraph 70 further teaches that the interfering signal can be received during a DRX period.  As the interference signals are received during the measurements gap, this shows the measurement gap at least partially overlaps with an idle period of a channel.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include sensing channels during a measurement gap as taught by Yerramalli.
	One would be motivated to make the modification such that the UE can detect whether or not there is interference in the system as taught by Yerramalli.
The prior art does not expressly disclose a UE operating in a frame based equipment mode such that there is a fixed frame period including the idle period and period reserved for LBT.  Park teaches ETSI includes frame base equipment mode wherein FBE includes a fixed frame with a channel occupancy with an idle period.  A CCA is utilized to monitor a channel at the end of the idle period; Paragraph 101.  Thus one can see the system utilizes FBE with a fixed frame and a period for performing LBT as claimed.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include FBE with a fixed/idle frame periods and performing LBT as taught by Park.
	One would be motivated to make the modification such that the device can determine if the channel is free to transmit as taught by Park; Paragraph 102.

Regarding claim 7, Lee teaches receiving DCI including instructions to switch to the second channel (DCI includes the 2 bit message of which channel to operate on; Paragraph 78).

Regarding claim 19, Lee teaches the set of one or more available channels includes one or more whitelisted channels (the UE receives, from a base station, an indication indicating whether a channel is available; Paragraph 69.  The channel being available reads on the claimed whitelisted channel).

Claims 3, 8, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yerramalli in view of Park and further in view of Damnjanovic et al. “Damnjanovic” US 2015/0215929.

Regarding claims 3 and 22, the prior art does not disclose transmitting UCI including the interference indication; however, Damnjanovic teaches the UE can send (on the uplink control channel) a report including measurements of interference based on the IMR; Paragraphs 111 and 119).
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Lee to include sending interference information in UCI to the base station as taught by Damnjanovic.
	One would be motivated to make the modification such that the serving base station has accurate information regarding CSI/interference measurements as taught by Damnjanovic Paragraphs 111, 119.

Regarding claim 8, Lee does not disclose receiving IMR on the downlink burst; however, Damnjanovic teaches receiving IMR on the downlink (the UE reports interference measurements based on IMR requests/reports; Paragraphs 111 and 167.  Thus in response to receiving IMR on the downlink, the UE then performs interference measurements).
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Lee to include receiving IMR on the downlink as taught by Damnjanovic.
	One would be motivated to make the modification such that the UE can report interference measurements as taught by Damnjanovic Paragraph 167.

Claims 4, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yerramalli in view of Park and further in view of Damnjanovic in view of Garcia et al. “Garcia” US 2017/0332433.

Regarding claims 4 and 23, the prior art does not disclose determining SINR based on the downlink information and including that in the inference indicator; however, Garcia teaches the UE sends feedback such as a NACK indicating strong interference (poor SINR); Paragraph 83.  Feedback is sent based on the received (downlink) signal in this case.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include sending SINR information as taught by Garcia.
	One would be motivated to make the modification such that a transmission rate reduction can occur if needed as taught by Garcia; Paragraph 83.

Claims 9 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of in view of Yerramalli in view of Park and further Damnjanovic in view of LI et al. “Li-1” US 2020/0221429.

Regarding claims 9 and 25, Lee does not disclose DCI including an IMR on the downlink burst and generating the IMR report send to the base station; however, Damnjanovic teaches receiving IMR on the downlink generating a report and sending it to the base station (the UE reports interference measurements based on IMR requests/reports; Paragraphs 111 and 167.  Thus in response to receiving IMR on the downlink, the UE then performs interference measurements).
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Lee to include receiving IMR on the downlink as taught by Damnjanovic.
	One would be motivated to make the modification such that the UE can report interference measurements as taught by Damnjanovic Paragraph 167.
	The prior art does not expressly disclose the DCI includes a trigger from an IMR report; however, Li-1 teaches receiving a DCI which includes aperiodic triggering indicators for IMR; Paragraphs 88 and 155.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include a trigger in the DCI for IMR as taught by Li-1.
	One would be motivated to make the modification such that the UE can perform interference measurements as taught by Li-1; Paragraphs 17, 88 and 155.

Claims 10, 11 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yerramalli in view of Park and further in view of Damnjanovic in view of Muruganathan et al. “Muruganathan” US 2019/0223161.

Regarding claims 10 and 26, the prior art does not teach receiving the IMR configuration indicating semi-persistent transmission of the IMR at a periodicity within the downlink burst, generating the IMR reports indicating the interference and transmitting the one or more reports to the base station; however, Muruganathan teaches receiving a message indicating activation of the semi-persistent non zero CSI-RS; 700 of Figure 7 and Figures 9-11 show the UE reporting, semi-persistently, the IMR reports to the base station; Abstract and Paragraphs 38 and 58.
 Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include semi-persistently transmitting the IMR at a periodicity within the burst as taught by Muruganathan.
	One would be motivated to make the modification such that the UE can indicate whether or not PDSCH is mapped to CSI-IM as taught by Muruganathan; Paragraph 59.

Regarding claim 11, the prior art does not teach the IMR includes a zero-power CSI-RS and the IMR comprises a CSI report; however, Muruganathan teaches activating semi-persistent ZP CSI-RS; Paragraph 4.
 Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include semi-persistently transmitting the IMR at a periodicity within the burst as taught by Muruganathan.
	One would be motivated to make the modification such that ZP CSI-RS can be configured to a UE in order to protect NZP transmission from neighboring cells and indicating whether or not PDSCH is mapped to CSI-IM as taught by Muruganathan; Paragraph 57.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view in view of Yerramalli in view of Park in view of Miao et al. “Miao” US 2019/0357180.

Regarding claim 13, Lee does not disclose the frame periods are offset by one slot; however, Miao teaches sending/receiving data during one or more SPSs; Paragraph 126.  Further, the offset for SPS can be one slot; Paragraph 127.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Lee to include an offset of one slot as taught by Miao.
	One would be motivated to make the modification such that the system can properly add the offset to the resource location for transmission/reception of the data as taught by Miao; paragraph 57.

Claims 16, 17 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view in view of Yerramalli in view of Park and further in view of Emberson US 2017/0134106.

Regarding claims 16 and 28, Lee does not teaches receiving a frequency hopping patter including instructions to switch between a plurality of additional channel and frame periods, each of the additional channels selected from the set of one or more available channels; however, Emberson teaches receiving information regarding a pseudorandom frequency hopping pattern enabling the device to switch between channels per a schedule and following a sequence where the timing may vary; paragraph 22.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Lee to include a frequency hopping pattern to dictate the channel switching as taught by Emberson.
	One would be motivated to make the modification such that the receiver knows a hopping pattern and what how to properly perform channel switching based on a schedule as taught by Emberson; Paragraph 22.

Regarding claim 17, Lee does not teaches a pseudorandom frequency hopping pattern; however, Emberson teaches receiving information regarding a pseudorandom frequency hopping pattern enabling the device to switch between channels per a schedule and following a sequence where the timing may vary; paragraph 22.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Lee to include a pseudorandom frequency hopping pattern as taught by Emberson.
	One would be motivated to make the modification such that the receiver knows a hopping pattern and what how to properly perform channel switching based on a schedule as taught by Emberson; Paragraph 22.

Claims 5, 12, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yerramalli in view of Park and further in view of Yerramalli et al. “Yerramalli-1” US 2015/0055588.

Regarding claim 5, the prior art does not disclose transmitting a NACK including the interference indicator; however, Yerramalli-1 teaches that a base station sends a communication to a UE and in response to this communication the UE identifies WIFI interference associated with the subframe received; Paragraphs 110, 115, and 123, see also Figures 5E and 8.  The speculative ACK bit is used to distinguish burst interference related to the received message from the base station; Paragraph 124.  The UE then sends a NACK to the base station with a speculative bit set to one to indicate the presence of interference; Paragraph 115.  The NAK with a bit set is viewed as the interference indication.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include sending a NACK indicating the interference information as taught by Yerramalli-1.
	One would be motivated to make the modification such that a UE can change do a different channel/band to properly received data from the base station in response to detecting interference as taught by Yerramalli-1; Paragraphs 125-126.

Regarding claims 12 and 27, the prior art does not disclose determine a portion of the DL burst was not received and transmitting a NACK based on the determination; however, Yerramalli teaches that a base station sends a communication to a UE and in response to this communication the UE determines it is unable to decode the message and identifies WIFI interference associated with the subframe received; Paragraphs 110, 115, and 123, see also Figures 5E and 8.  The speculative ACK bit is used to distinguish burst interference related to the received message from the base station; Paragraph 124.  The UE then sends a NACK to the base station with a speculative bit set to one to indicate the presence of interference; Paragraph 115.  The NAK with a bit set is viewed as the interference indication.  
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Lee to include sending a NACK when the UE did not properly receive the message as taught by Yerramalli.
	One would be motivated to make the modification such that the UE can change do a different channel/band to properly received data from the base station in response to detecting interference as taught by Yerramalli; Paragraphs 125-126.

Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/22/2022 have been fully considered but they are not persuasive. 
Regarding the independent claims, Applicant argues the prior art does not teach or suggest sending a second channel during the measurement gap that at least partially overlaps with the idle period of the first frame period of the first channel because Yerramalli doesn’t show that the measurement gap or a DRX period partially overlap with the idle period of the first frame period of the first channel.
The Examiner respectfully disagrees.  

As shown in the rejection above, Yerramalli teaches a base station sending a measurement gap to the UE such that the UE can perform interference detection for various channels; Paragraph 99. Thus, the UE is viewed as sensing channels during the measurement gap to detect interference.  Paragraph 70 was further cited to show that the UE can receive the measurement gap information where it is performing channel sensing for interference and that the interfering signals can be received during a DRX period.  The DRX period is equated to the idle period.  Thus because the UE is sensing channels for interference and one of the interference signals is received during a DRX (idle) period, it can be seen that the sensing occurs during the measurement gap that overlaps with an idle period (DRX) and thus the claims stand properly rejected.
Applicant further argues the rejection is contradictory because the Yerramalli does not disclose frame-based equipment and thus cannot read on the first frame period.
The Examiner respectfully disagrees.  Yerramalli was not utilized to disclose the FBE limitation.  Park was used to disclose a FBE which includes a fixed frame with a channel occupancy with an idle period.  Further a CCA is utilized to monitor a channel at the end of the idle period; Paragraph 101.  Thus Park discloses a system that uses FBE within a fixed frame/period for performing LBT.  The combination of references thus teaches the amended limitations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON M RENNER/           Primary Examiner, Art Unit 2419